ORDER
Upon consideration of the Oklahoma Bar Association’s Application for an Order Approving the Resignation of Paul P. McBride, Jr., respondent, Pending Disciplinary Proceedings,
THIS COURT FINDS:
1. On September 21, 1992, respondent submitted his written resignation from membership in the Oklahoma Bar Association, pending disciplinary proceedings.
2. The respondent’s resignation reflects that it was freely and voluntarily rendered; he was not subject to coercion or duress; and he is fully aware of the consequences of submitting his resignation.
3. Respondent also stated that he is aware of the following grievances lodged against him with the Office of the General Counsel of the Oklahoma Bar Association, and currently under investigation:
DC 91-148. Grievance referred by U.S. District Judge James Ellison regarding several orders entered in a court action filed in the United States District Court for the Northern District of Oklahoma, M. Louise Keney v. Paul McBride, 88-C-239-E. This action arose out of a trust for Sarah Burkhart wherein the respondent was named as trustee. In this action the court found that the respondent failed to comply with several *889orders to make an accounting; that he failed to produce books and records from which an accounting could be made; and that he had refused to reveal the location of trust assets. These findings resulted in the court ordering that the respondent be placed in the custody of the U.S. Marshall for civil contempt. The court later withdrew that order and ordered that the respondent be surcharged the amount of $410,434.75 for the amount found to be missing from the trust.
4. Respondent’s Resignation Pending Disciplinary Proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S.1991, ch. 1, app. 1-A, and the same should be approved.
5. Paul P. McBride is the name of respondent as it appears upon the official roster maintained by the Oklahoma Bar Association, with the following address: 210 S. 5th, Jenks, Oklahoma 74037.
6. No costs were incurred by the Oklahoma Bar Association during the investigation of this matter.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Respondent’s Resignation Pending Disciplin- • ary Proceedings be, and the same is hereby approved.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that respondent’s name be stricken from the roll of attorneys; that he make no application for reinstatement to membership in the Oklahoma Bar Association prior to the lapse of five (5) years from the date his resignation was approved by this Court; and that pursuant to 5 O.S.1991, ch. 1, app. 1-A, Rule 9.1, Rules Governing Disciplinary Proceedings, he notify all of his clients having legal business pending with him within twenty (20) days, by certified mail, of the respondent’s inability to represent them and of the necessity for promptly retaining new counsel.
All the Justices concur.